(Por la Corte, a propuesta
del Juez Asociado Sr. Snyder.)
Por cuanto, este caso fué decidido por el Tribunal de Apelación de Contribuciones de Puerto Rico a base del expediente que le fué entregado por la Junta de Revisión e Igualamiento;
Por cuanto, el Tribunal de Apelación de Contribuciones no con-cedió una vista a la contribuyente para discutir su caso y en la decisión del mismo tomó en consideración un informe de un Inspector de Contribución sobre Ingresos que no fué presentado en evi-dencia en la vista ante la Junta de Revisión e Igualamiento y el cual era desconocido por la contribuyente;
*936Poe tanto, visto el caso de Mayagüez Sugar Co., Inc. v. Tribunal de Apelación de Contribuciones, etc., demandado, Rafael Buscaglia, Tesorero de P. R., interventor, 60 D.P.R. 753, resuelto eu julio 23, 1942, se revoca la decisión del Tribunal de Apelación de Contribuciones registrada en mayo 1, 1942 y se devuelve el caso a dicho tribunal para ulteriores procedimientos.
El Juez Asociado Sr. De Jesús no intervino.